Pursuant to Ind. Appellate Rule 65(D),

                                                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                           Apr 04 2012, 9:29 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.                                                              CLERK
                                                                 of the supreme court,
                                                                 court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                            GREGORY F. ZOELLER
Wieneke Law Office, LLC                          Attorney General of Indiana
Plainfield, Indiana
                                                 AARON J. SPOLARICH
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

RACHEL ANN RUCH,                                 )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 57A03-1111-CR-498
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE NOBLE SUPERIOR COURT
                         The Honorable Robert E. Kirsch, Judge
                             Cause No. 57D01-1105-FA-17


                                       April 4, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

BARTEAU, Senior Judge
                            STATEMENT OF THE CASE

      Rachel Ann Ruch appeals the sentence imposed upon her convictions of dealing in

methamphetamine, a Class B felony, Ind. Code § 35-48-4-1.1 (2006), and possession of

paraphernalia, a Class A misdemeanor, Ind. Code § 35-48-4-8.3 (2003). We affirm.

                                        ISSUE

      Ruch raises one issue, which we restate as: whether her sentence is inappropriate.

                      FACTS AND PROCEDURAL HISTORY

      Ruch lived with her boyfriend, Kevin Ballard, in an apartment in Kimmell,

Indiana. On May 1, 2011, officers went to the apartment building to serve an arrest

warrant on Ruch. The officers found Ballard in his apartment and found Ruch hiding in

her car in the parking lot.     The police found four bottles being used to make

methamphetamine in the car where Ruch was hiding, and a search of Ruch’s purse

revealed a device used for smoking methamphetamine.           Subsequently, the police

obtained a search warrant for Ruch and Ballard’s apartment and found paraphernalia

associated with the production of methamphetamine.

      The State charged Ruch with dealing in methamphetamine within 1000 feet of a

family housing complex, a Class A felony, Ind. Code § 35-48-4-1.1; maintaining a

common nuisance, a Class D felony, Ind. Code § 35-48-4-13 (2001); possession of

methamphetamine, a Class D felony, Ind. Code § 35-48-4-6.1 (2006); and possession of

paraphernalia, a Class A misdemeanor, Ind. Code § 35-48-4-8.3. Ruch pleaded guilty to

manufacturing methamphetamine as a Class B felony and possession of paraphernalia.



                                           2
Subsequently, the trial court sentenced Ruch to an aggregate term of fifteen years, with

five years suspended to probation. This appeal followed.

                             DISCUSSION AND DECISION

       Ruch’s sentencing challenge is governed by Indiana Appellate Rule 7(B), which

provides, in relevant part, “The Court may revise a sentence authorized by statute if, after

due consideration of the trial court’s decision, the Court finds that the sentence is

inappropriate in light of the nature of the offense and the character of the offender.” In

making this determination, we may look to any factors appearing in the record. Calvert

v. State, 930 N.E.2d 633, 643 (Ind. Ct. App. 2010). A defendant must persuade the

appellate court that the sentence meets the inappropriateness standard of review.

Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

       We first look to the statutory ranges established for the classes of the offenses.

The statutory range for a Class B felony is between six and twenty years, with the

advisory sentence being ten years.      Ind. Code § 35-50-2-5 (2005).       Furthermore, a

defendant convicted of a Class A misdemeanor may not be imprisoned for more than one

year. Ind. Code § 35-50-3-2 (1977). Ruch received a sentence of fifteen years for

dealing in methamphetamine, with five years suspended to probation. In addition, she

was sentenced to one year for possession of paraphernalia, to be served concurrently with

her sentence for dealing in methamphetamine.

       We next look to the nature of the offenses and the character of the offender. The

nature of the offenses is found in the details and circumstances of the commission of the

offense and the defendant’s participation. See Treadway v. State, 924 N.E.2d 621, 642

                                             3
(Ind. 2010) (noting that the defendant’s crimes were “horrific and brutal”). The character

of the offender is found in what we learn of the offender’s life and conduct. See Lindsey

v. State, 916 N.E.2d 230, 241-42 (Ind. Ct. App. 2009) (reviewing the defendant’s

criminal history, probation violations, and history of misconduct while incarcerated),

trans. denied.

       Our review here of the nature of the offenses shows that Ruch, together with her

boyfriend, manufactured methamphetamine in her apartment and in her car.

Manufacturing methamphetamine is a dangerously explosive process. A state trooper

testified at Ruch’s sentencing that fifteen percent of the methamphetamine labs he has

investigated in the past three years have involved fires. Thus, Ruch endangered the other

residents of the apartment building.

       Our review here of the character of the offender shows that Ruch, who was thirty-

three years of age at sentencing, has a lengthy, if not particularly severe, criminal history.

Since 2002, Ruch has accumulated one Class D felony conviction for fraud, two Class A

misdemeanor convictions for check deception, two class A misdemeanor convictions for

conversion, one Class A misdemeanor conviction for contributing to the delinquency of a

minor, two Michigan misdemeanor convictions for retail fraud, and one Michigan

misdemeanor conviction for larceny. These convictions are different from her current

convictions, but they demonstrate that Ruch refuses to follow the law. In addition, Ruch

has been placed on probation five times and has had her probation revoked on four

occasions.



                                              4
       Ruch argues that she is a methamphetamine addict and that she manufactured the

drug for personal use only. The offense to which she pleaded guilty does not differentiate

between manufacturing methamphetamine to sell and manufacturing methamphetamine

for personal use, so her claim is unavailing. Ruch also argues that a shorter sentence,

followed by a longer period of probation, would allow her to get treatment for her

addiction. At her sentencing, Ruch conceded that she had previously attended court-

ordered drug treatment, but she ultimately abandoned her treatment and returned to using

methamphetamine. Given Ruch’s prior failure to respond positively to probation and

court-ordered drug treatment, it was not unreasonable for the trial court to choose to

impose a longer executed sentence. Ruch has failed to persuade us that her enhanced

sentence is inappropriate.

                                     CONCLUSION

       For the reasons stated above, we affirm the judgment of the trial court.

       Affirmed.

ROBB, C.J., and BARNES, J., concur.




                                             5